

115 HRES 239 IH: Supporting ongoing efforts by the United States Government, in concert with the United Nations and the donor community, to respond to drought and food insecurity in the Horn of Africa.
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 239IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Engel (for himself, Mr. Smith of New Jersey, Ms. Bass, and Mr. Ellison) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting ongoing efforts by the United States Government, in concert with the United Nations and
			 the donor community, to respond to drought and food insecurity in the Horn
			 of Africa.
	
 Whereas the worst famine in 20 years occurred in Somalia between October 2010 and April 2012, caused by severe drought, failed harvests, a spike in food prices, and pervasive insecurity, which impeded the delivery of food aid;
 Whereas the famine resulted in the deaths of at least 260,000 Somalis and Somali refugees in Southern Ethiopia and Northern Kenya, including at least 133,000 children under the age of five;
 Whereas early warning of drought and famine conditions was accurate and timely across the region, but funding for the humanitarian response came too late to mitigate the worst effects of the drought, including mass displacement into neighboring countries, starvation, and death;
 Whereas in 2011 alone, the threat of starvation contributed to the influx of over 110,000 Somali refugees into Ethiopia, 100,000 Somali refugees into Kenya, and thousands more into Djibouti;
 Whereas a shortage of rainfall over the course of the past two years has again exacerbated drought conditions, significantly increasing vulnerability and food insecurity across the Horn of Africa region, leaving more than 14,000,000 people facing severe food insecurity and in need of humanitarian assistance as of early 2017;
 Whereas in February 2017, the Famine Early Warning Systems Network (FEWS NET) and the Food Security and Nutrition Analysis Unit for Somalia (FSNAU) warned of a significant deterioration in food security and an increased risk of famine in the Horn of Africa in the coming months if the April–June rains are as poor as expected;
 Whereas the effects of drought place the heaviest burden on women and girls, whose coping strategies put them at increased risk of violence and cause them to forego educational opportunities;
 Whereas in Ethiopia, drought conditions have developed in recent months in at least 15 zones of Oromia, Somali, and the Southern Nations, Nationalities, and Peoples regions, and 5,600,000 people are projected to require humanitarian assistance in the coming months;
 Whereas Kenya has experienced two consecutive seasons of poor rains, causing 12 counties to experience drought conditions and contributing to acute food insecurity for 2,600,000 people;
 Whereas in Somalia, nearly 6,200,000 people are currently in need of humanitarian assistance, and more than 2,900,000 people are facing crisis or emergency levels of acute food insecurity, including nearly a million children under the age of five;
 Whereas according to the United Nations High Commissioner for Refugees (UNHCR), Somalia is the fourth largest source of refugees in the world, after Afghanistan, Syria, and South Sudan;
 Whereas more than 1,000,000 people are already internally displaced within Somalia, many living in dire and unsafe informal displacement camps where they face a range of serious risks, including sexual violence and violent forced evictions;
 Whereas the anticipated scale of population displacement from Somalia due to pervasive conflict and the threat of starvation will increase refugee flows throughout the region and into Europe;
 Whereas in 2016, the Government of Kenya revoked prima facie refugee status for Somalis and disbanded the Department of Refugee Affairs, leaving thousands of newly arrived Somalis unregistered and without assistance;
 Whereas the Government of Kenya has announced plans to repatriate 261,000 Somali refugees to areas of Somalia affected by drought and famine conditions, as well as the persistent threat of violence from Al-Shabaab; and
 Whereas if timely, sufficient funding for a robust humanitarian response is not received by the end of April 2017, the humanitarian consequences of this drought, including the loss of life and reverberating effects in the region, will exceed those of the 2011 famine: Now, therefore, be it
	
 That the House of Representatives— (1)commends the timely response of the Department of State and the United States Agency for International Development (USAID) to early warning signals of drought in the Horn of Africa, and for providing substantial assistance for the humanitarian response in fiscal year 2016 and to date in fiscal year 2017;
 (2)commends USAID’s quick deployment of a Disaster Assistance Response Team (DART) between March and November 2016, in response to the previous drought in northeastern and central Ethiopia, which, by working with international partners, resulted in the number of people requiring humanitarian assistance declining from approximately 10,200,000 in late 2015 to a projected 5,600,000 by the end of 2017;
 (3)commends the Somali diaspora in the Horn of Africa, the United States, Canada, Australia, and Europe, for spearheading the response to humanitarian needs in Somalia, and encourages financial institutions to explore means to facilitate the flow of charitable donations and remittances to populations in need;
 (4)commends the work of United Nations agencies and international, national, and local nongovernmental organizations (NGOs) in providing sustained life-saving assistance to vulnerable populations across the Horn of Africa, leading to improvements in malnutrition rates since 2011;
 (5)commends USAID for its work to date to mitigate the impact of environmental shocks to pastoralist communities across the Horn of Africa, and calls on the Department of State and USAID to continue providing robust, long-term development supporting programs that build resilience, protect livelihoods, and strengthen global food security through programs such as USAID’s Office of Food for Peace and Bureau for Food Security, as well as programs to provide drought relief and emergency food assistance implemented by the World Food Program (WFP), Food and Agriculture Organization of the United Nations (FAO), United Nations International Children’s Emergency Fund (UNICEF), and nongovernmental organizations, including faith-based and non-faith-based organizations;
 (6)calls on the President to appoint high-level officials able to engage the international community in joining the United States to respond to this crisis, including an Administrator for USAID, a Director for the Office of Foreign Disaster Assistance, an Assistant USAID Administrator for Africa, and an Assistant Secretary of State for African Affairs;
 (7)urges the Government of Kenya to publicly declare that the Dadaab refugee complex will remain open, respect prima facie status for new arrivals from Somalia, and work with the Office of the United Nations High Commissioner for Refugees in Kenya to restart the registration of refugees, including from Somalia, at their points of entry, re-establish fair, transparent, and effective asylum procedures across the country, and put in place robust border protection monitoring to track humanitarian indicators inside Somalia and assess the needs of new arrivals; and
 (8)calls on the United States Government and the international community, including international, national, and local NGOs, to continue life-saving assistance and development activities in order to alleviate drought and food insecurity in the region to avert the catastrophic consequences of drought in the Horn of Africa.
			